Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 3, 2021

                                        No. 04-20-00103-CV

 IN THE MATTER OF THE ESTATE OF WILLIAM D. STEWART, JR., DECEASED,

                         From the Probate Court No. 2, Bexar County, Texas
                                   Trial Court No. 2017-PC-0986
                         The Honorable Veronica Vasquez, Judge Presiding


                                           ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

           Appellant’s motion for rehearing is DENIED.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court